    Case 2:21-cr-00099-MHT-SMD Document 31 Filed 05/06/21 Page 1 of 3



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA          )
                                  )         CRIMINAL ACTION NO.
     v.                           )             2:21cr99-MHT
                                  )                 (WO)
COREY TYRELL JOHNSON              )

                                 ORDER

    This cause is before the court on defendant Corey

Tyrell Johnson’s unopposed motion to continue.                   For the

reasons   set   forth    below,       the   court   finds    that       jury

selection and trial, now set for June 7, 2021, should be

continued pursuant to 18 U.S.C. § 3161.

    While the granting of a continuance is left to the

sound discretion of the trial judge, see United States v.

Stitzer, 785 F.2d 1506, 1516 (11th Cir. 1986), the court

is limited by the requirements of the Speedy Trial Act,

18 U.S.C. § 3161.       The Act provides in part:

    "In any case in which a plea of not guilty is
    entered, the trial of a defendant charged in an
    information or indictment with the commission
    of an offense shall commence within seventy
    days from the filing date (and making public)
    of the information or indictment, or from the
    date the defendant has appeared before a
    judicial officer of the court in which such
    charge is pending, whichever date last occurs."
      Case 2:21-cr-00099-MHT-SMD Document 31 Filed 05/06/21 Page 2 of 3




§ 3161(c)(1).        The Act excludes from the 70-day period

any   continuance      based     on   "findings        that       the    ends    of

justice served by taking such action outweigh the best

interest of the public and the defendant in a speedy

trial."         § 3161(h)(7)(A).                In     granting          such     a

continuance, the court may consider, among other factors,

whether the failure to grant the continuance                            “would be

likely to ... result in a miscarriage of justice,” §

3161(h)(7)(B)(i),          or    “would        deny        counsel      for     the

defendant ... the reasonable time necessary for effective

preparation,      taking    into      account        the    exercise      of    due

diligence,” § 3161(h)(7)(B)(iv).

      The court concludes that, in this case, the ends of

justice served by granting a continuance outweigh the

interest of the public and Johnson in a speedy trial.

Johnson    is   in   the    process       of   seeking       a   psychological

evaluation,      which     had   to    be      postponed         for    technical

reasons.     Defense counsel has informed the court that she

needs additional time to obtain and review the results of
                                      2
    Case 2:21-cr-00099-MHT-SMD Document 31 Filed 05/06/21 Page 3 of 3



the evaluation.       In addition, the government does not

oppose the requested trial continuance.               The court finds

that a continuance of the trial is necessary in order to

ensure that the parties are fully prepared and able to

present their cases effectively.

                                  ***

    Accordingly, it is ORDERED as follows:

    (1) Defendant Corey Tyrell Johnson’s unopposed motion

to continue trial (Doc. 28) is granted.

    (2) The jury selection and trial, now set for June 7,

2021, are reset for September 13, 2021, at 10:00 a.m., in

Courtroom 2FMJ of the Frank M. Johnson Jr. United States

Courthouse    Complex,      One     Church     Street,      Montgomery,

Alabama.

    The United States Magistrate Judge shall conduct a

pretrial conference prior to the September trial term.

    DONE, this the 6th day of May, 2021.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE


                                   3
